DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitations “color cameras” and “additional color camera” in the application as filed.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 now recites: 
“generating the three-dimensional model based on n second images and the camera parameters of the n color cameras and the color additional camera, the n second images being captured from n different viewpoints by the n color cameras, respectively.” in the second limitation. 
Claim 4, depending on claim 1, recites: 
“wherein in the calculating, the camera parameters include (1) first camera parameters of the plurality of color cameras including the n color cameras and the additional color camera that are calculated based on the m first images captured by the plurality of color cameras, and (2) second camera parameters of the n color cameras that are calculated based on the first camera parameters and n fourth images respectively captured by the n color cameras,
in the generating of the three-dimensional model, the three-dimensional model is generated based on the n second images and the second camera parameters”.
	Claim 4 necessarily seems to require “the three-dimensional model” to be generated based on both “the camera parameters of the n cameras and the additional camera” and the “second camera parameters that are the camera parameters of the n cameras are calculated based on the first camera parameters and n fourth images respectively captured by the n camera”.
With the interpretation that the camera parameters include only the first camera parameters, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘the three-dimensional model is generated based on both the camera parameters of the n cameras and the additional camera and the second camera parameters that are the camera parameters of the n cameras are calculated based on the first camera parameters and n fourth images respectively captured by the n camera’ in the application as filed.
With the interpretation that the camera parameters include both the first camera parameters and second camera parameters, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘the camera parameters include (1) first camera parameters of the plurality of color cameras including the n color cameras and the additional color camera that are calculated based on the m first images captured by the plurality of color cameras, and (2) second camera parameters of the n color cameras that are calculated based on the first camera parameters and n fourth images respectively captured by the n color cameras’ in the application as filed.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “wherein in the calculating, the camera parameters include (1) first camera parameters of the plurality of color cameras including the n color cameras and the additional color camera that are calculated based on the m first images captured by the plurality of color cameras, and (2) second camera parameters of the n color cameras that are calculated based on the first camera parameters and n fourth images respectively captured by the n color cameras”. Claim 4, reciting “in the calculating”, seems refer back to the “calculating camera parameters...” recited in the first limitation of claim 1. This claim limitation is quite ambiguous and can be construed a couple of ways:
The camera parameters (i.e. camera parameters of n color cameras and an additional color camera based on m first images, the m first images being captured from m different viewpoints by a plurality of color cameras, the plurality of color cameras including the n color cameras and the additional color camera- claim 1) include both (1) first camera parameters and (2) second camera parameters;
The camera parameters (i.e. camera parameters of n color cameras and an additional color camera based on m first images, the m first images being captured from m different viewpoints by a plurality of color cameras, the plurality of color cameras including the n color cameras and the additional color camera- claim 1) include only (1) first camera parameters of the plurality of color cameras including the n color cameras and the additional color camera that are calculated based on the m first images captured by the plurality of color cameras. In this construction, “the camera parameters” defined in claim 1 is necessarily indistinguishable from “the first camera parameters” since they are both computed based on the based on the m first images captured by the plurality of color cameras. It is also not clear what is happening “in the calculating”:
Only first camera parameters are calculated; or
Both the first camera parameters and second camera parameters? In this construction, the latter seems to be in contradiction with the limitations of claim 1 reciting: calculating camera parameters (i.e. first camera parameters) of n color cameras and an additional color camera.
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 now recites “the k third images, the k third images are captured by the i first color cameras or the j second color cameras” in the last limitation. This amendment is contradictory to the parent claim 3, where k third image is defined as “k third images respectively captured by k color cameras included in the n color cameras”.
Claim Construction
Examiner’s notes: Independent claim 1 recites “n being an integer greater than 1”. This limitation necessarily implies n ≥2. Dependent claim 3 now recites “(1) k third images respectively captured by k cameras included in the n cameras, where k is an integer greater than or equal to two and less than n”. The scope of dependent claim 3 necessarily requires that n≥3 (i.e. no longer n≥2 as recited in parent claim 1) since k≥2 and k<n.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 11 are rejected under AIA  35 U.S.C. 102(a) (2) as being anticipated by Carlo Dal Mutto et al. [US 20190096135 A1(already of record) and incorporated by reference Pietro Salvagnini et al. (US 9674504 B1) hereafter Pietro (along with references incorporate within Pietro in Col 10, line 5-6)].
Regarding claim 1, Carlo teaches:
1. (Currently Amended) A method of generating a three-dimensional model (i.e. A system for visual inspection includes: a scanning system configured to capture images of an object and to compute a three-dimensional (3-D) model of the object based on the captured images- Abstract), the method comprising: 
calculating camera parameters (i.e. a calibration process may be used to generate calibration parameters in order to compute accurate depth measurements based on the actual locations of the cameras- Col 7, lines 60-67, Pietro) of n color cameras(i.e. two infrared cameras CAM1 and CAM2)- Col 9, line 55-56, fig 1, Pietro) and an color additional camera (i.e. CAM3 which, in the model, is assumed to be a color camera- Col 18, line 41-42; Pietro) based on m first images (i.e. where the calibration process includes defining a plurality of conjugate epipolar lines corresponding to pixels in each of the image planes- Col 7, lines 60-67, Pietro), the m first images being captured from m different viewpoints by a plurality of color cameras(i.e. see figs. 1, 5- Pietro), the plurality of color cameras including the n color cameras and the color additional camera (i.e.  FIG. 1 is a schematic illustration of a depth perceptive camera system according to one embodiment imaging a point in space. Referring to FIG. 1, a first camera CAM1, a second camera CAM2, and a third camera CAM3 image a point p in three dimensional space (3D space or x-y-z space)- Col 6, line 37-41), n being an integer greater than one(i.e. two infrared cameras CAM1 and CAM2- Col 9, line 55-56, fig 1, Pietro), m being an integer greater than n (i.e. three cameras CAM1-3> two cameras CAM1 and CAM2-... While the term “color resolution factor” is used herein to suggest indicate a color camera has higher resolution than the other cameras (e.g., non-color cameras), embodiments of the present invention are not limited thereto and the camera having a higher resolution is not required to be a color camera and not required to capture a different portion of the spectrum than the lower resolution cameras. For example, all three cameras may be color or visible light cameras, all three cameras may be infrared cameras, or various combinations thereof, and any of these cameras may have a higher resolution than the others- Col 24, line 1-11, Pietro); and 
generating the three-dimensional model (This procedure of capturing views of an object is sometimes referred to as three-dimensional scanning or three-dimensional modeling and can be effectively accomplished using a 3-D modeling system- ¶0085) based on n second images (i.e. The special case in which there are two IR cameras and an IR structured-light illuminator is called active stereo, and allows for simultaneous scanning from multiple depth cameras with overlapping fields-of-view- ¶0086) and the camera parameters of the n color cameras and the color additional (i.e. one or more depth cameras, where a depth camera may include one or more color cameras- ¶0086) camera (i.e. The color and the infrared cameras are synchronized and geometrically calibrated, allowing these cameras to capture sequences of frames that are constituted by color images and depth-maps, for which it is possible to provide geometrical alignment- ¶0086), the n second images being captured from n different viewpoints by the n color cameras, respectively(i.e. gathering geometric (shape) and/or color information about the object itself, possibly from multiple different vantage points (poses) with respect to the object- ¶0085).

Regarding claim 10, method claim 10 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above. 

Regarding claim 11, computer-readable medium storing instructions claim 11 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Carlo Dal Mutto et al. [US 20190096135 A1: already of record] in view of Kouperman Vladimir et al. [US 20170094259 A1: already of record].
Regarding claim 3, Carlo teaches all the limitations of claim 1.
However, Carlo do not teach explicitly:
further comprising: generating a free viewpoint video based on (1) k third images respectively captured by k color cameras included in the n color cameras, where k is an 20integer greater than or equal to two and less than n, (2) the camera parameters calculated in the calculating, and (3) the three-dimensional model generated in the generating of the three-dimensional model.  
In the same field of endeavor, Kouperman teaches:
further comprising: generating a free viewpoint video (i.e. This enables capture and reconstruction of a live sequence of a static scene or a dynamic scene which then can be re-played as a video viewed from a virtual camera located somewhere in the scene by video view interpolation-¶0023) based on (1) k third images respectively captured by k color cameras included in the n color cameras (i.e. “find frames of different cameras and the substantially same frame period with sufficiently overlapping field of views” 626- ¶0065), where k is an 20integer greater than or equal to two and less than n (i.e. Two cameras may be selected, one of which may be the master camera. By one example, a search may be performed to find two frames of the two cameras and with the same timestamp that are sufficiently overlapping so that the two frames can be aligned.- ¶0066), (2) the camera parameters calculated in the calculating (i.e. The translation matrix transforms a 3D object from one view point (a first camera) to another viewpoint (a second camera) assuming both cameras are pointed at the same object with sufficient area of congruence such that the transform matrix indicates the location of the image data of the second camera, and in turn the second camera's position, with respect to the location of the image data of the first camera, and in turn the position of the first camera- ¶0066), and (3) the three-dimensional model generated in the generating of the three-dimensional model (i.e. The result is a 3D space with sufficient detail and coverage to provide interpolated images from virtual camera positions, and all based on point matching algorithms that align the independent video sequences from different cameras in both time and space- ¶0068).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Carlo with the teachings of Kouperman in order to better ensure that the 3D generation calculation can be performed (Kouperman- ¶0044).

Claim 8 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Carlo Dal Mutto et al. [US 20190096135 A1: already of record] in view of Sze Lok Au et al. [US 20110096149 A1: already of record].
Regarding claim 8, Carlo teaches all the limitations of claim 1.
However, Carlo do not teach explicitly:
wherein the n color cameras are fixed cameras fixed in positions and orientations different from each other, and the additional color camera is an unfixed camera that is not fixed.
In the same field of endeavor, Sze teaches:
wherein the n color cameras are fixed color cameras fixed in positions and orientations different from each other (i.e. two calibrated still CCTV cameras- ¶0011), and the additional color camera is an unfixed color camera that is not fixed (i.e. a PTZ camera- ¶0011).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Carlo with the teachings of Sze to automatically capture close-up real-time video image data of the object of interest within the live three-dimensional scene by reference to the three-dimensional coordinates representing the position of the object of interest (Sze- ¶0011).

Claim 9 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Carlo Dal Mutto et al. [US 20190096135 A1: already of record] in view of Sze Lok Au et al. [US 20110096149 A1: already of record] and further in view of Donncha Ryan [US 20100167248 A1: already of record].
Regarding claim 9, Carlo and Sze teach all the limitations of claim 8 and Carlo further teaches:
the n second images used in the generating of the three-dimensional model are images captured by the n color cameras at a first time(i.e. The color and the infrared cameras are synchronized and geometrically calibrated, allowing these cameras to capture sequences of frames that are constituted by color images and depth-maps, for which it is possible to provide geometrical alignment- ¶0086... As shown in FIG. 3, the upper row shows four color images of a boot on a table, while the lower row shows the depth maps corresponding to (e.g., captured contemporaneously or concurrently or substantially simultaneously with) the color images- ¶108).
However, Carlo and Sze do not teach explicitly:
wherein the m first images used in the calculating include images captured at different times. 
In related field of endeavor, Donncha teaches:
	wherein the m first images used in the calculating include images captured at different times (i.e. Cameras 12, 14, and 16 may capture video images of the same reference points in two dimensional coordinate systems Computer 24 may correlate the positions of the reference points in the two dimensional coordinate systems to the positions of the reference points in the three dimensional coordinate system of space 4. Once the correlations between points in the video images and point in checkerboard pattern 66 have been established, computer 24 may execute one or more algorithms to solve for camera parameters. The camera parameters may include intrinsic parameters, such as focal length, principal point, and radial distortion coefficients- ¶0017).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Carlo and Sze with the teachings of Donncha to be able to extract the positions of reference points on checkerboard pattern 66 in the three dimensional coordinate system of space (Donncha- ¶0017).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488